OPINION
By THE COURT
Submitted on application of appellants for rehearing.
Our attention is directed to the fact that in our opinion we indicated that part performance, which would take the contract out of the Statute of Frauds, did not appear because there had been no execution and tender of the deed for the premises by the appellants to the appellees. In the application our attention is drawn to the fact that this tender had been made and the deed had been accepted. In our judgment this would take the contract out of the statute and require the granting of the relief sought in the petition. We must, therefore, grant the rehearing and unless within ten days counsel for -the appellees tender brief which is convincing that the relief should not be granted upon the ground herein suggested, or for some other reason, the decree may be drawn in behalf of the appellants. The matter will be held open for ten days.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.